Citation Nr: 1122748	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-42 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to or aggravated by a service-connected nasal deviation.

2.  Entitlement to an increased evaluation for residuals, nasal fracture, with deviated nasal septum and obstruction, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing loss, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from April 1954 to April 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).

During the pendency of this appeal, a claim of entitlement to service connection for peripheral neuropathy and a request to reopen a claim for service connection for diabetes mellitus were denied.  The Veteran did not disagree with these denials, and no claim regarding peripheral neuropathy or diabetes mellitus is before the Board for review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in March 2011.

During the March 2011 Travel Board hearing, the Veteran testified that he has a scar on his nose from the same injury that caused the service-connected fracture of the nose.  No claim for service connection for a scar on the nose has been raised before or adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to service connection for a scar, nose, has been raised on the record, but has not been adjudicated.  Therefore, the Board does not have jurisdiction over the issue, and it is REFERRED to the AOJ for appropriate action.

The claims for service connection for sleep apnea and for an evaluation in excess of 40 percent for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A 10 percent evaluation, the maximum schedular rating available for deviated septum with obstruction of a nostril, is in effect, and no criterion for a higher evaluation or an extraschedular evaluation has been met.  


CONCLUSION OF LAW

The criteria for establishing entitlement to an evaluation in excess of 10 percent for residuals, nasal fracture, with deviated nasal septum and obstruction, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.97, Diagnostic Code 6502 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a higher evaluation for the residuals of his service-connected nasal fracture.  Before addressing the claims on the merits, the Board will discuss whether VA has met its duties to notify and assist the Veteran.


VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In September 2007, the RO issued a letter which advised the Veteran of the criteria for an increased evaluation and advised the Veteran of the evidence required to substantiate his claim.  The September 2007 letter discussed how VA determines the degree of disability and the effective date of a specific evaluation for disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Since the rating decision which denied the claim was not issued until 2008, the notice letter was issue prior to the adverse decision on the merits.  

To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes that the Veteran has had a full and fair opportunity to participate in the adjudication of the claim addressed in this decision.  The Board finds, as a matter of fact, that no defect in the timing or content of notice resulted in prejudice to the Veteran.  The appeal may be adjudicated without further notification.  
B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Since service connection has already been granted for residuals of a fracture nose and an increased rating is at issue, no further consideration of the duty to obtained service treatment records is required.  In any event, those records are associated with the claims file.  

VA clinical records have been obtained.  The Veteran testified that, during the period at issue, he obtained treatment or evaluation about every six months or yearly from VA.  VA treatment records have been obtained.  VA examination was conducted in June 2010.  The Veteran indicated that there were no additional records, as he has been told there is nothing he can do about the deviated septum except to have surgery.  The Veteran's testimony and records of his treatment and VA examination do not include any indication that the Veteran has applied for has received Social Security Administration benefits or other disability benefits based on residuals of the nasal fracture sustained in service.  The Veteran, who was born in 1935 and is now more than 75 years of age, receives SSA benefits on the basis of age rather than disability.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Criteria governing claims for increased evaluations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board has considered whether the Veteran is entitled to staged ratings at any time during the appeal period.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Claim for increased rating, residuals, nasal fracture

The Veteran's service-connected status post residuals of septorhinoplasty is evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6502.  A 10 percent evaluation is assigned for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code (DC) 6502.  No evaluation in excess of 10 percent is provided under the DC 6502; a 10 percent evaluation is the maximum schedular evaluation authorized under the diagnostic criteria for a deviated nasal septum.  

The evidence in this case, including both the historical evidence and the report of the June 2010 VA examination, and the Veteran's testimony and appearance at his 2011 Travel Board hearing, establishes that the Veteran has deviation of the nasal septum to one side, with essentially complete obstruction of the right nostril.  

With regard to the nasal fracture claim, the Veteran is in receipt of the maximum schedular rating, a 10 percent evaluation.  The criteria for the 10 percent evaluation encompass "complete obstruction on one side."  Thus, the criteria for the maximum schedular rating encompass the Veteran's service-connected symptomatology.  Because the Veteran is in receipt of the maximum schedular evaluation, the Board has considered whether the Veteran's nasal obstruction may be evaluated under any other Diagnostic Code.  

At his hearing, the Veteran testified as to his belief that he was entitled to an evaluation in excess of 10 percent because he had difficulty breathing, snored, and had sleep apnea.  The Board notes that the claim for service connection for sleep apnea is addressed in the Remand appended to this decision.  The issue of entitlement to service connection for sleep apnea is separate from the claim for an increased evaluation for deviated nasal septum with obstruction since sleep apnea is a different disorder than nasal obstruction.  As to the Veteran's testimony that he snores as a result of nasal obstruction, the Board notes that disability evaluations are based on "the average impairments of earning capacity" resulting from a service-connected disability.  38 U.S.C.A. § 1155.  The Veteran does not contend that his snoring affects his employability, his ability to carry other activities of daily living, or otherwise presents an effect on the Veteran's industrial capacity or the equivalent capacity for an individual of the Veteran's age.  The Veteran's testimony that he snores is credible, but does not service as a factual basis for increasing the evaluation assigned for complete obstruction of one nostril.  That evaluation is fixed by regulation at 10 percent.  

As noted, 10 percent is the maximum available award under DC 6502.  Thus, in order to achieve a higher evaluation, the Veteran's nasal injury must be evaluated under a different diagnostic code.  The Board is unable to find any other Diagnostic Code that is applicable to the Veteran's symptoms of residuals of the service-connected nasal fracture.

The only remaining question is whether the Veteran's case presents an exceptional disability picture.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the fact that the residuals of the nasal fracture, with septal deviation and complete obstruction of one nostril, are encompassed by the stated rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability, and referral for consideration of extraschedular rating is not warranted.

The evidence is not in equipoise to support an evaluation in excess of 10 percent under DC 6502 or to support application of an alternative rating criteria.  The preponderance of the evidence is against the claim, and no reasonable doubt arises.  38 U.S.C.A. § 5107(b).  The claim is denied.


ORDER

The appeal for an evaluation in excess of 10 percent for residuals of a nasal fracture, with septal deviate and obstruction, is denied.  


REMAND

The Veteran's claim for service connection for sleep apnea was denied, at least in part, on the basis that there was no current diagnosis of sleep apnea.  The Veteran has presented a private medical statement dated in October 2000, which states that the Veteran has symptoms of sleep apnea, and the Veteran has testified that he uses a CPAP (Continuous Positive Airway Pressure) device at night.  Since a CPAP device generally requires a physician's order, it appears from the Veteran's testimony that he uses such a device that there are additional recent clinical records which have not been added to the claims files.  These records should be obtained.  

The Veteran's contention that sleep apnea is aggravated by the service-connected nasal obstruction due to deviated nasal septum must also be considered.  In this respect, the Veteran must be notified of the criteria for secondary service connection.  The Board notes that the provision governing service connection on the basis of aggravation of a disorder by a service-connected disability, 38 C.F.R. § 3.310, was amended effective October 10, 2006.  Under the revised regulation, at 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  The revised regulation requires comparison of the baseline level of severity of the disorder in the absence of the service-connected disability to the increased severity, and provides compensation only if there is an increase in severity.  38 C.F.R. § 3.310(b) (2010). 

As noted at the March 2011 hearing, the results of the June 2010 VA audiology examination could not be used for rating purposes.  As the Veteran has testified that his hearing loss disability continues to increase in severity, and has apparently testified that the lack of validity of the June 2010 hearing test was due to his fear of enclosed spaces, further development of the audiologic evidence is required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should identify all non-VA providers who have treated him for sleep apnea, and any non-VA providers who have treated him for health loss disability since June 2010.  The Veteran should identify each provider who prescribes, evaluates, or monitors use of a CPAP machine or who prescribes, evaluates, or monitors hearing aid.  If the Veteran identifies any provider whose records are not already associated with the claims files, those records should be obtained.   

2.  The Veteran should be advised of the provisions of 38 C.F.R. § 3.310(b), as amended, governing evaluation of disabilities for which service connection has been granted on the basis of aggravation.

3.  VA clinical records from June 2010 to the present should be obtained.  

4.  The Veteran should be afforded the opportunity to submit or identify alternative records, that is, evidence other than clinical records, which might demonstrate the severity of hearing loss.  

5.  Then, after the development set forth in paragraphs #1 through #4 has been completed to the extent possible, the Veteran must be afforded VA examination to determine whether the Veteran has sleep apnea, and, if so, to determine the etiology of that disorder.  If the examiner determines that a diagnosis of sleep apnea is appropriate, the examiner must then address the following:
   (a) Is it at least as likely as not (a 50 percent, or greater, possibility) that the Veteran's sleep apnea is etiologically related to his service-connected deviated nasal septum with obstruction of one nostril?
   (b) If sleep apnea is not etiologically related to a deviated nasal septum with obstruction, is it at least as likely as not that the severity of sleep apnea is increased by the service-connected deviated nasal septum with obstruction of one nostril?
   (c) If the severity of sleep apnea is increased by the service-connected deviated nasal septum with obstruction of one nostril, the examiner should report the baseline level of severity of the Veteran's sleep apnea that would be expected without the nasal obstruction, and should describe the extent of or symptomatology of the increased severity of sleep apnea that is attributable to the nasal obstruction.  

The medical basis for all opinions expressed should be discussed for the record.  It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

6.  After the development set forth in paragraphs #1 through #4 has been completed to the extent possible, The Veteran should be afforded an audiology examination to determine the severity of his service-connected bilateral hearing loss.  The audiology examination should be conducted in a manner consistent with the Veteran's known fear of small spaces and claustrophobia.  The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.  All findings should be recorded in detail.  The Veteran's claims folder must be provided to the examiner for review prior to the examination.  

The examiner must discuss and reconcile the findings of the December 2007 and June 2010 audiology examinations with the current findings.  

7.  When all directed development has been conducted and the records associated with the claims files, readjudicate each claim on appeal.  If such action does not resolve the appeal, a supplemental statement of the case should be issued to the appellant and her representative. An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


